Exhibit 10.2

 

FORM OF RESTRICTED STOCK AGREEMENT

 

TALMER BANCORP, INC.
EQUITY INCENTIVE PLAN

 

PARTICIPANT:          

 

NO. OF SHARES:          

 

DATE OF GRANT:          

 

This Restricted Stock Agreement (the “Agreement”) evidences the grant to the
Participant named above (“you” or “Participant”) of the number of restricted
shares set forth above (each, an “Award Share,” and collectively, the “Award
Shares”) of the $1.00 par value Class A common stock of Talmer Bancorp, Inc., a
Michigan corporation (the “Company”) as of the date of grant set forth above
(the “Date of Grant”), pursuant to the Talmer Bancorp, Inc. Equity Incentive
Plan, as amended (the “Plan”) and conditioned upon your agreement and compliance
with the terms set forth below.  All of the provisions of the Plan are expressly
incorporated into this Agreement.

 

1.                                      Terminology.  Capitalized words used in
this Agreement and not defined herein shall have the meaning set forth in the
Plan.

 

2.                                      Vesting.

 

(a)                                 As of the Date of Grant, all Award Shares
are unvested.  All Award Shares shall become vested on the fifth anniversary of
the Date of Grant, unless vested earlier in accordance with this Agreement.

 

(b)                                 Notwithstanding anything herein to the
contrary, if prior to the vesting of the Award Shares in accordance with
Section 2(a) above, there is a Change of Control Event, as defined in
Section 2.07 of the Plan, all Award Shares shall become vested upon the earlier
of (i) the vesting of the Award Shares in accordance with Section 2(a) above;
(ii) the one-year anniversary of such Change of Control Event; or (iii) the date
of termination of your employment by the Company (or its subsidiary, Talmer Bank
and Trust (the “Bank”)) (or any of their respective successors) without Cause or
by you for Good Reason during the one-year period following such Change of
Control Event.

 

(c)                                  For purposes of this Agreement, “Cause”
shall mean:

 

(i)                                     Participant’s failure or refusal, in any
material manner, to perform all lawful services required of Participant as an
employee of the Company or the Bank, which failure or refusal continues for more
than twenty (20) days after the Participant’s receipt of written notice of such
deficiency,

 

(ii)                                  Participant’s commission of fraud,
embezzlement or theft, or a crime constituting moral turpitude, in any case
whether or not involving the Company or the Bank, that in the reasonable good
faith judgment of the Board of Directors of the Company or the Board of
Directors of the Bank, renders Participant’s continued employment harmful to the
Company or the Bank,

 

--------------------------------------------------------------------------------


 

(iii)                               Participant’s misappropriation of assets or
property of the Company or the Bank, including, without limitation, obtaining
material reimbursement through fraudulent vouchers or expense reports, or

 

(iv)                              Participant’s conviction or the entry of a
plea of guilty or no contest by Participant with respect to any felony or other
crime that, in the reasonable good faith judgment of the Board of Directors of
the Company or the Board of Directors of the Bank, adversely affects the Company
or the Bank, or the reputation or business of the Company or the Bank.

 

(d)                                 For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following events:

 

(i)                                     a substantial adverse change, not
consented to by Participant, in the nature or scope of Participant’s
responsibilities, authorities or duties,

 

(ii)                                  a material involuntary reduction in
Participant’s compensation except for an across-the-board and proportional
salary reduction similarly affecting all or substantially all employees
(provided that the compensation of the Participant shall be increased
proportionately at any later time as any other senior executive base salary is
thereafter increased), or

 

(iii)                               the relocation, without the Participant’s
consent, of Participant’s principal place of employment to another location of
the Company or the Bank outside a 60-mile radius from the location of
Participant’s principal place of employment at the time of the Change of Control
Event.

 

Participant must provide written notice to the Company of the existence of a
condition, or conditions, that the Participant believes constitutes Good Reason
within thirty (30) days of the initial existence of such condition(s). Upon
receipt by the Company of such notice, the Company or the Bank will have fifteen
(15) days to remedy the condition(s).  If the Company or the Bank remedies the
condition(s) of which it received notice from Participant within fifteen (15)
days, then such condition(s) shall not constitute Good Reason. Notwithstanding
the foregoing, “Good Reason” shall not include (x) a change in the Participant’s
reporting requirements following a Change of Control Event or (y) a change in
the Participant’s title following a Change of Control Event.

 

3.                                      Termination of Employment; Performance
of Substantial Services.  Except for termination of your employment by the
Company (or the Bank) (or any of their respective successors) without Cause or
by you for Good Reason following such Change of Control Event as set forth in
Section 2(b)(ii), if your employment with the Company (or the Bank) (or any of
their respective successors) ceases for any reason, all Award Shares that are
not then vested will be immediately and automatically forfeited and cancelled
upon the date your employment terminates.  You will be required to perform
“substantial services” (within the meaning of the Internal Revenue Code of 1986,
as amended, (the “Code”) Section 409A(d)(4)) for the Company (including the
Bank) (and any applicable successor of the Company and the Bank) through the
vesting date in order for vesting to occur, if at all, on such date.

 

4.                                      Restrictions on Transfer.

 

(a)                                 Until an Award Share becomes vested, you may
not sell, pledge, assign or otherwise directly or indirectly dispose of or
transfer the Award Shares (whether by operation of law or otherwise) and the
Awards Shares shall not be subject to execution, attachment or similar process.

 

(b)                                 The Company shall not be required to
(i) transfer on its books any Award Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Award

 

2

--------------------------------------------------------------------------------


 

Shares, or otherwise accord voting, dividend or liquidation rights to, any
transferee to whom Award Shares have been transferred in contravention of this
Agreement.

 

(c)                                  Upon vesting, an Award Share shall be
transferred to you without restrictions on further transfer in accordance with
Section 5.

 

5.                                      Stock Issuance.

 

(a)                                 The Company shall issue the Award Shares in
book entry form, registered in your name with notations regarding the applicable
restrictions on transfer imposed under this Agreement; provided, however, that
the Company may, in its discretion, elect to issue such shares in certificate
form as provided below.

 

(b)                                 Any certificates representing the Award
Shares that may be delivered to you by the Company prior to vesting shall be
redelivered to the Company to be held by the Company until the restrictions on
such Award Shares have lapsed and the Award Shares shall thereby have become
vested or the shares represented thereby have been forfeited hereunder. Such
certificates shall bear a legend as contemplated by this Section 5.

 

(c)                                  Promptly after the vesting of the Award
Shares pursuant to this Agreement, the Company shall, as applicable, either
remove the notations on any shares issued in book entry form which have vested
or deliver to you a certificate or certificates evidencing the number of Award
Shares which have vested.

 

(d)                                 If the Company elects to issue you
certificates, you shall be required to execute a stock power, in the form
attached as Exhibit A, with respect to the Award Shares. The Company shall not
deliver any certificates in accordance with this Agreement unless and until the
Company shall have received such stock power executed by you. You, by acceptance
of this award, shall be deemed to appoint, and you do so appoint by execution of
this Agreement, the Company and each of its authorized representatives as your
attorney(s)-in-fact to effect any transfer of unvested forfeited Award Shares
(or Award Shares otherwise reacquired by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Agreement and to execute such
documents as the Company or such representatives deem necessary or advisable in
connection with any such transfer.

 

(e)                                  Until the Award Shares become vested, any
share certificates or book entry positions representing such shares will include
a legend to the effect that you may sell, pledge, assign or otherwise directly
or indirectly dispose of or transfer the Award Shares and the Award Shares are
subject to the provisions of this Agreement and the Plan.

 

6.                                      Taxes: Election and Withholding.

 

(a)                                 You hereby agree to make adequate provision
for foreign, federal, state and local taxes required by law to be withheld, if
any, which arise in connection with the grant or vesting of the Award Shares. 
You may elect, or the Company shall have the right, to deduct from any
compensation or any other payment of any kind (including withholding the
issuance of Shares) due you the amount of any federal, state, local or foreign
taxes required by law to be withheld as a result of the grant or vesting of the
Award Shares in whole or in part; provided, however, that the value of the
Shares withheld may not exceed the statutory minimum withholding amount required
by law.  The Company may report any income to the Internal Revenue Service and
any other applicable governmental entity, even if you refuse to make any tax or
withholding payments.  The value of Award Shares deducted is based on the Fair
Market Value of the Shares on the applicable date of vesting.

 

3

--------------------------------------------------------------------------------


 

(b)  You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Code, and that any
such election, if made, must be made within 30 days of the Date of Grant.  If
you make an election under 83(b) of the Code, you agree to promptly deliver a
copy of such election to the Company.  You expressly acknowledge that you are
solely responsible for filing any such Section 83(b) election with the
appropriate governmental authorities, irrespective of the fact that such
election is also delivered to the Company.  You may not rely on the Company or
any of its officers, directors or employees for tax or legal advice regarding
this award.

 

7.                                      Required Forfeitures and Clawbacks. 
Each Award Share is conditioned on your forfeiting, waiving, or repaying to the
Company any amount or Award Share as may be required in compliance with
Section 304 of the Sarbanes-Oxley Act, Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and the Company’s clawback compliance policy
as in effect from time to time and as directed by the Administrator.  You agree
to execute any documents to effect any required forfeiture, waiver or clawback. 
You agree to assign any Award Shares to the Company or pay any cash amount in
lieu thereof as may be required for such compliance.

 

8.                                      Rights as Shareholder.  Except as
otherwise provided in this Agreement with respect to the Award Shares which have
not vested, you are entitled to all rights of a shareholder of the Company,
including the right to vote the Award Shares (subject to any applicable Voting
Agreement or similar arrangement to which you may be a party) and receive
dividends and/or other distributions declared on the Award Shares; provided,
however, that any dividends and/or other distributions declared on the Award
Shares will be held by the Company, and your rights to receive such dividends
and/or other distributions will vest at the same time as the Award Shares.  If
you forfeit any Award Shares granted pursuant to this Agreement, such Award
Shares (and any cash dividends with respect thereto) shall automatically revert
to the Company (without any payment by the Company to you).

 

9.                                      The Company’s Rights.  The existence of
the Award Shares shall not affect in any way the right or power of the Company
or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other stocks with preference ahead of
or convertible into, or otherwise affecting the Shares or the rights thereof, or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

10.                               Non-Guarantee of Employment or Service
Relationship.  Nothing in the Plan or this Agreement shall alter your at-will or
other employment status or other service relationship with the Company, nor be
construed as a contract of employment or service relationship between the
Company and you, or as a contractual right of you to continue in the employ of,
or in a service relationship with, the Company for any period of time, or as a
limitation of the right of the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any Award Shares or any other adverse effect on your interests
under the Plan.

 

11.                               Successors.

 

(a)                                                   This Agreement is personal
to the Participant and without the prior written consent of the Company shall
not be assignable by the Participant.

 

(b)                                                   This Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns.

 

4

--------------------------------------------------------------------------------


 

(c)                                                    The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “the Bank”
shall mean Talmer Bank and Trust as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.  As used in this Agreement, “the
Company” shall mean Talmer Bancorp, Inc. as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

12.                               Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications made or given pursuant to this Agreement shall be in writing and
shall be sufficiently made or given if hand delivered, mailed by certified mail,
transmitted by facsimile or email, addressed to you at the address contained in
the records of the Company, or addressed to the Administrator, care of the
Company for the attention of its Corporate Secretary at its principal executive
office.

 

(b)                                 Entire Agreement.  This Agreement, together
with the Plan, contains the entire agreement between the parties with respect to
the Award Shares granted hereunder.  Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Award Shares
granted hereunder shall be void and ineffective for all purposes.

 

(c)                                  Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith.  In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

(d)                                 Amendment.  This Agreement may be amended
from time to time by the Administrator in its discretion; provided, however,
that this Agreement may not be modified in a manner that would have an adverse
effect on the Award Shares as determined in the discretion of the Administrator,
except as provided in the Plan or in a written document signed by each of the
parties hereto.

 

(e)                                  Conformity with Plan.  This Agreement is
intended to conform in all respects with, and is subject to all applicable
provisions of, the Plan.  Inconsistencies between this Agreement and the Plan
shall be resolved in accordance with the terms of this Agreement.  A copy of the
Plan has been provided to you.

 

(f)                                   Governing Law.  The validity, construction
and effect of this Agreement, and of any determinations or decisions made by the
Administrator relating to this Agreement, and the rights of any and all persons
having or claiming to have any interest under this Agreement, shall be
determined exclusively in accordance with the laws of the State of Michigan,
without regard to its provisions concerning the applicability of laws of other
jurisdictions.

 

(g)                                  Captions.  The captions (i.e., all section
headings) used in this Agreement are for convenience only and shall not be
deemed to limit, characterize or affect in any way any provisions of the
Agreement.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

THE PARTIES’ SIGNATURES ARE CONTAINED ON THE FOLLOWING PAGE.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

TALMER BANCORP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.

 

 

PARTICIPANT

 

 

 

 

 

 

 

Name:

 

 

 

Date:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Facsimile:

 

 

Enclosure:  Talmer Bancorp, Inc. Equity Incentive Plan, as amended

 

7

--------------------------------------------------------------------------------


 

{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Participant for Award
Shares that are forfeitable.}

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned,
                                                      , hereby sells, assigns
and transfers unto Talmer Bancorp, Inc., a Michigan corporation (the “Company”),
or its successor,                    shares of restricted Class A common stock,
par value $1.00 per share, of the Company standing in my name on the books of
the Company, represented by Certificate No.       , which is attached hereto,
and hereby irrevocably constitutes and appoints
                                                             as my
attorney-in-fact to transfer the said stock on the books of the Company with
full power of substitution in the premises.

 

This Stock Power may only be used in connection with the forfeiture of Award
Shares pursuant to that certain Restricted Stock Agreement between
                         and the Company, dated                             .

 

 

 

 

 

Name:

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

IF YOU WISH TO MAKE A SECTION 83(B) ELECTION, THE FILING OF SUCH ELECTION IS
YOUR RESPONSIBILITY.

 

YOU MUST FILE THIS FORM WITHIN 30 DAYS OF THE DATE OF GRANT OF THE SHARES.

 

YOU (AND NOT THE COMPANY OR ANY OF ITS AGENTS) SHALL BE SOLELY RESPONSIBLE FOR
FILING SUCH FORM WITH THE IRS, EVEN IF YOU REQUEST THE COMPANY OR ITS AGENTS TO
MAKE THIS FILING ON YOUR BEHALF AND EVEN IF THE COMPANY OR ITS AGENTS HAVE
PREVIOUSLY MADE THIS FILING ON YOUR  BEHALF.

 

--------------------------------------------------------------------------------